DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.

The Applicant contends, “However, claim 1 does not recite the cited shift transformation disclosed in Ahmed. Rather, claim 1 requires a “bijective transformation,” that is a bijection on the considered set of symbols of the Galois field. Each information symbol of GF(q) has a unique image in GF(q) by this transformation and every element of GF(q) has a unique antecedent in GF(q). The transformation modifies the value of at least two information symbols. 
Applicant has amended claim to clarify the transformation that is performed and its difference from the shift operation of Ahmed.”.
The Examiner disagrees and asserts that common basic knowledge of basic mathematic definitions and facts does not require the siding of a prior art. However, for the purposes of advancing prosecution, the Examiner provides a book in Linear Algebra, Cherney et al. (David Cherney, Tom Denton, Rohit Thomas and Andrew Waldron; Linear Algebra; 1st Edition, Davis California, 2013) teaching basic concepts of linear algebra.  In particular, page 290 of Cherney teaches that bijective for every input there is a unique output and every output can be traced back to a distinct input, that is, for a linear transformation to be by objective it must have a unique one-to-one relationship between every input and every output.  It In addition, page 298 of Cherney includes a list of equivalent statements.  Statement number 7 and 16 on page 298 of Cherney clearly indicate that a bijective linear transformation is invertible.  Statement 5 page 298 of Cherney states that any linear transformation M whereby Mx = 0 has no nonzero solutions is also bijective.  The examiner would like to point out that the delay operator is invertible since any element that is shifted forward in time can be shifted backward to recover the original data. Furthermore, for any delay transformation M, Mx=0 if and only if x=0, that is, for a delay transformation M, Mx = 0 has no nonzero solutions.  Hence, it is a basic mathematical fact that a linear delay transformation is a bijective transformation.  Furthermore, since all of the statements 1-16 on page 298 of Cherney are equivalent anyone of the statements 1-15 would also serve as a definition for a Bijective transformation (see statement 16 on page 298 of Cherney).

The Applicant also argues that the delay transformation is different because it is not over the same kind of symbols GF(q).
The Examiner disagrees and asserts that binary numbers {0, 1} form a field under Modulo 2 addition and multiplication. The Examiner would like to point out that all finite fields are Galois fields.  The Examiner would like to point out that this is a fundamental fact of mathematics and is a part of the underlying theory that makes error correction possible and as taught in most books cover an error correction. The Examiner provides an example: Huffman et al. (W. Cary Huffman, and Vera Pless; Fundamentals of Error-Correcting Codes; Cambridge University Press, 2003).  Page 100, Section 3.1 of Huffman teaches that the Galois field GF(q) is just another name for a finite field F.  In particular, Theorem 3.1.1 on page 101 of Huffman teaches that a set F close under addition and multiplication of size q is a field (i.e., a Galois field) if and only if q = pn for some prime number p whereby n is some integer.  These are the facts that one of ordinary skill in the art assumes and one of ordinary skill in the art should immediately recognize that the binary field {0, 1} under modulo 2 multiplication in addition is the smallest field possible since 2 is a prime number and is also a Galois field.  Hence the delay transformation taught in Ahmed is over the same kind of symbols GF(q) (where q = 1) as in the Applicant’s claim 1.

The Applicant contends, “With regard Eroz, the Examiner contends that “in order to use the Galois field GF(c) interleaver input information to the interleaver must be elements of the Galois field GF(c); hence, must be information symbols belonging to the Galois field GF(c)”’. Since there is no express disclosure oof this feature, the Examiner appears to allege that it is inherent that the information input to the interleaver includes information symbols belonging to the Galois field GF(c) rather than some other type of information. For such an inherency argument to be valid, the Examiner’s alleged finding must necessarily be true. It is not sufficient for the alleged finding to merely be a possibility”.
The Examiner would like to point out that Table 2 in columns 13 and 14 explicitly teach that not only is the interleaver a bijective transformation over the Galois field GK(q), but that it is a Galois Field (GF) turbo interleaver of size 2m.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-13 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 11/18/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “This change in the symbol distribution cannot happen with a simple share/delay operation, such as that cited in Ahmed”, and this statement indicates that the invention is different from what is defined in the claim(s) because it clearly indicates that the Applicant intends the term “bijective transformation” to exclude bijective transformations; such as, delay/shift transformations.  The Examiner would like to point out that MPEP 2111 requires that the Examiner use the broadest reasonable interpretation that one of ordinary skill in the art would recognize. The Examiner suggests that the Applicant modify and amend the claims to include the features that the Applicant regards as making the Applicant’s invention different from the Prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 8549376 B1, hereafter referred to as Ahmed) and Eroz et al, (US 6334197 B1, hereafter referred to as Eroz).  Note: The Delay Operator paper (Delay Operator, Encyclopedia of Physical Science and Technology (3rd Edition), 2003 https://www.sciencedirect.com/topics/mathematics/delay-operator) is introduced strictly as a teaching reference.  The Delay Operator paper teaches that a delay operator also called a de-transform and/or shift operator that modifies the value of at least 2 input symbols of a vector input by shifting the at least 2 symbols to generate shifted output symbols.  The Examiner would like to point out that any value at a particular position in the input vector is replaced with a shifted value to generate an output shifted vector whereby the shifted value is different from the original value in that particular position of the input vector (see Delay Operator, Encyclopedia of Physical Science and Technology (3rd Edition), 2003 https://www.sciencedirect.com/topics/mathematics/delay-operator).

The Examiner provides the following book in Linear Algebra, strictly as a teaching reference: Cherney et al. (David Cherney, Tom Denton, Rohit Thomas and Andrew Waldron; Linear Algebra; 1st Edition, Davis California, 2013) teaching basic concepts of linear algebra.  In particular, page 290 of Cherney teaches that bijective for every input there is a unique output and every output can be traced back to a distinct input, that is, for a linear transformation to be by objective it must have a unique one-to-one relationship between every input and every output.  It In addition, page 298 of Cherney includes a list of equivalent statements.  Statement number 7 and 16 on page 298 of Cherney clearly indicate that a bijective linear transformation is invertible.  Statement 5 page 298 of Cherney states that any linear transformation M whereby Mx = 0 has no nonzero solutions is also bijective.  The examiner would like to point out that the delay operator is invertible since any element that is shifted forward in time can be shifted backward to recover the original data. Furthermore, for any delay transformation M, Mx=0 if and only if x=0, that is, for a delay transformation M, Mx = 0 has no nonzero solutions.  Hence, it is a basic mathematical fact that a linear delay transformation is a bijective transformation.  Furthermore, since all of the statements 1-16 on page 298 of Cherney are equivalent anyone of the statements 1-15 would also serve as a definition for a Bijective transformation (see statement 16 on page 298 of Cherney).

In addition, The Examiner provides the following reference, strictly as a teaching reference: Huffman et al. (W. Cary Huffman, and Vera Pless; Fundamentals of Error-Correcting Codes; Cambridge University Press, 2003).  Page 100, Section 3.1 of Huffman teaches that the Galois field GF(q) is just another name for a finite field F.  In particular, Theorem 3.1.1 on page 101 of Huffman teaches that a set F close under addition and multiplication of size q is a field (i.e., a Galois field) if and only if q = pn for some prime number p whereby n is some integer.  These are the facts that one of ordinary skill in the art assumes and one of ordinary skill in the art should immediately recognize that the binary field {0, 1} under modulo 2 multiplication in addition is the smallest field possible since 2 is a prime number and is also a Galois field.  Hence the delay transformation taught in Ahmed is over the symbols GF(q) (where q = 1).

Rejection of claims 1 and 12-13:
Ahmed teaches a method for generating a signal and implemented by decoding device (Figures 1-2 & 4 in Ahmed clearly suggests a method for generating a signal implemented by a coding device 402), the method comprising: turbo coding a set of information symbols delivering said information symbols and delivering redundancy symbols, the information symbols belonging to a Galois Field of cardinal q, denoted GF(q) (Figure 2 in Ahmed clearly suggests turbo coding a set of information symbols/input bits delivering said information symbols/input bits and delivering redundancy symbols bits 210 and 220, the information symbols/input bits belonging to a Galois Field of cardinal q=2, denoted GF(q)=Q(2)) wherein the turbo coding implements, to obtain the redundancy symbols: an encoding of said set of information symbols by the first encoder, delivering a first set the redundancy symbols (Figure 2 in Ahmed teaches a first encoder used to produce C1 redundancy bits 210 which clearly suggests an encoding of said set of information symbols/input bits by the first encoder 210, delivering a first set the redundancy symbols to the output switch of Figure 2 in Ahmed), and interleaving of said set of information symbols, delivering a set of interleaved information symbols (Figure 2 in Ahmed teaches an Interleaver 240 used to interleave input bits after a delay which clearly suggests interleaving of said set of information symbols/input bits, delivering a set of interleaved information symbols/input bits), and an encoding of said set of interleaved information symbols by a second encoder, delivering a second set of redundancy symbols (Figure 2 in Ahmed teaches a second encoder 220  used to produce redundancy bits which clearly suggests an encoding of said set of interleaved information symbols/input bits by a second encoder, delivering a second set of redundancy symbols to the output switch of Figure 2 in Ahmed), and wherein said turbo coding also implements a bijective transformation of said information symbols, implemented before and/or after said interleaving, said transformation modifying a value of at least two of said information symbols prior to the coding the said information symbols by the first and/or the second encoder (Figure 2 in Ahmed teaches an Delay line 230 used to delay/modify the timing of input bits after a delay which clearly suggests wherein said turbo coding also implements a bijective transformation/delay of said information symbols/input bits, implemented before and/or after said interleaving, said transformation modifying the timing of a value of at least two of said information symbols/input bits prior to the coding the said information symbols/input bits by the first and/or the second encoder; Note: a delay operation is inherently a bijective transformation).
In addition, delaying before or after interleaving has identically the same affect since the time of arrival for information symbols/input bits at XOR gate 263 would be identical regardless of whether the delay occurred before or after interleaving; furthermore, placing the delay before the first encoder would not change the turbo code, but would only alter the positions of turbo codeword bits in the final output, which is an expected result (MPEP 2144.04(IV)(C) states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  In addition, The Delay Operator paper (introduced strictly as a teaching reference) teaches that a delay operator also called a de-transform and/or shift operator that modifies the value of at least 2 input symbols of a vector input by shifting the at least 2 symbols to generate shifted output symbols.  The Examiner would like to point out that any value at a particular position in the input vector is replaced with a shifted value to generate an output shifted vector whereby the shifted value is different from the original value in that particular position of the input vector (see Delay Operator, Encyclopedia of Physical Science and Technology (3rd Edition), 2003 https://www.sciencedirect.com/topics/mathematics/delay-operator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the teachings of Ahmed by including different arrangements for the delay line 230 before or after interleaving and/or prior to a first and/or second encoder.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of different arrangements for the delay line 230 before or after interleaving and/or prior to a first and/or second encoder would have provided would have produced the same turbo codeword and would only have affected the positions of the turbo quote codeword.
However, Ahmed does not teach information symbols belonging to a Galois field GF(q) whereby q>2.
Column 9, lines 59-67 in Eroz, in an analogous art, teaches clearly suggests that the turbo interleaver receives information symbols/input that are arranged as elements of a gal while field GF(q) whereby q>2.  Columns 9 and 10 in Eroz teachers a Galois field interleaver based on a Galois field GF(c) whereby c = 2m.  in order to use the Galois field GF(c) interleaver input information to the interleaver must be elements of the Galois field GF(c); hence, must be information symbols belonging to the Galois field GF(c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Eroz by including use of a turbo interleaver receives information symbols/input that are arranged as elements of a gal while field GF(q) whereby q>2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a turbo interleaver receives information symbols/input that are arranged as elements of a gal while field GF(q) whereby q>2 would have provided an efficient mechanism for providing Interleavers of arbitrary length without storing separate descriptions for every possible length (Column 8, lines 1-7 in Eroz).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 8549376 B1, hereafter referred to as Ahmed), Eroz et al, (US 6334197 B1, hereafter referred to as Eroz) and Siaud (US  20110317651 A1, hereafter referred to as Siaud).

Rejections of claims 2:
Claim 4 on page 11 of Siaud, in an analogous art, clearly suggests a bijective mapping function for an interleaver for generating a minimum dispersion between information symbols.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed and Eroz with the teachings of Siaud by including a bijective mapping function for an interleaver for generating a minimum dispersion between information symbols.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that a bijective mapping function for an interleaver for generating a minimum dispersion between information symbols would have provided a reduced diversity effect associated with the minimum dispersion (paragraph [0038] on page 4 of Siaud).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 8549376 B1, hereafter referred to as Ahmed), Eroz et al, (US 6334197 B1, hereafter referred to as Eroz) and Ahn et al (US 20160036609 A1, hereafter referred to as Ahn).

Rejections of claims 3-4:
Paragraph [0081] on page 6 of AHN teaches the order p=M of the constellation being equal to the Cardinal q=M of the Galois field to which said information symbols belong.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed and Eroz with the teachings of Ahn by including use of an order p of the constellation being equal to the Cardinal q of the Galois field to which said information symbols belong.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of an order p of the constellation being equal to the Cardinal q of the Galois field to which said information symbols belong would have provided an improvement in channel capacity gain (Paragraph [0081] on page 6 of Ahn).

Cited Prior Arts
The Examiner provides the following book in Linear Algebra, strictly as a teaching reference: Cherney et al. (David Cherney, Tom Denton, Rohit Thomas and Andrew Waldron; Linear Algebra; 1st Edition, Davis California, 2013) teaching basic concepts of linear algebra.  In particular, page 290 of Cherney teaches that bijective for every input there is a unique output and every output can be traced back to a distinct input, that is, for a linear transformation to be by objective it must have a unique one-to-one relationship between every input and every output.  It In addition, page 298 of Cherney includes a list of equivalent statements.  Statement number 7 and 16 on page 298 of Cherney clearly indicate that a bijective linear transformation is invertible.  Statement 5 page 298 of Cherney states that any linear transformation M whereby Mx = 0 has no nonzero solutions is also bijective.  The examiner would like to point out that the delay operator is invertible since any element that is shifted forward in time can be shifted backward to recover the original data. Furthermore, for any delay transformation M, Mx=0 if and only if x=0, that is, for a delay transformation M, Mx = 0 has no nonzero solutions.  Hence, it is a basic mathematical fact that a linear delay transformation is a bijective transformation.  Furthermore, since all of the statements 1-16 on page 298 of Cherney are equivalent anyone of the statements 1-15 would also serve as a definition for a Bijective transformation (see statement 16 on page 298 of Cherney).

In addition, The Examiner provides the following reference, strictly as a teaching reference: Huffman et al. (W. Cary Huffman, and Vera Pless; Fundamentals of Error-Correcting Codes; Cambridge University Press, 2003).  Page 100, Section 3.1 of Huffman teaches that the Galois field GF(q) is just another name for a finite field F.  In particular, Theorem 3.1.1 on page 101 of Huffman teaches that a set F close under addition and multiplication of size q is a field (i.e., a Galois field) if and only if q = pn for some prime number p whereby n is some integer.  These are the facts that one of ordinary skill in the art assumes and one of ordinary skill in the art should immediately recognize that the binary field {0, 1} under modulo 2 multiplication in addition is the smallest field possible since 2 is a prime number and is also a Galois field.  Hence the delay transformation taught in Ahmed is over the symbols GF(q) (where q = 1).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112